17-1069
    Yang v. Barr
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A206 289 537
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 13th day of May, two thousand nineteen.

    PRESENT:
             RALPH K. WINTER,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    FANG YANG,
             Petitioner,

                   v.                                            17-1069
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Khagendra Gharti-Chhetry, Esq.,
                                      New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Principal Deputy
                                      Assistant Attorney General; Jeff
                                      R. Leist, Senior Litigation
                                      Counsel; Kathleen Kelly Volkert,
                                      Trial Attorney, Office of
                                      Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Fang Yang, a native and citizen of the

People’s Republic of China, seeks review of a March 23,

2017 decision of the BIA affirming a December 14, 2015

decision of an Immigration Judge (“IJ”) denying Yang’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).              In re Fang

Yang, No. A206 289 537 (B.I.A. Mar. 23, 2017), aff’g No.

A206 289 537 (Immig. Ct. N.Y. City Dec. 14, 2015).               We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

       Under the circumstances of this case, we have reviewed

both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
524, 528 (2d Cir. 2006).         The applicable standards of review

are well established.        See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

       “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on . . . the consistency between the applicant’s

                                     2
. . . written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim.”                   8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163 n.2.

Substantial evidence supports the agency’s determination that

Yang was not credible as to her claim that she was forced to

undergo a sterilization procedure and fined for violating

China’s family planning policy by giving birth to three

children.

       The agency reasonably relied on several inconsistencies

in Yang’s statements in finding that her testimony was not

credible.    See 8 U.S.C. § 1158(b)(1)(B)(iii).        First, Yang’s

testimony that she moved from Lianjiang to Fuzhou to avoid

family    planning   officials     after   she   discovered    she   was

pregnant with her second child in October 2005 and that she

gave    birth   to   her   child   in   Fuzhou   in   June    2006   was

inconsistent with her testimony that she first went to Fuzhou

in September 2006.     When asked to explain the inconsistency,

Yang stated unresponsively that she delivered her second

child in Fuzhou because she did not have a birth permit.

Asked again to explain, Yang stated that she traveled back

                                   3
and forth between her hometown and Fuzhou but did not move to

Fuzhou until September 2006.       The agency was not compelled

to credit this explanation because, when she was asked when

she “went” to Fuzhou for the “first time” after she became

pregnant with her second child, rather than when she “moved”

to Fuzhou, she gave September 2006 as the date.      See Majidi

v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

must do more than offer a plausible explanation for his

inconsistent statements to secure relief; he must demonstrate

that a reasonable fact-finder would be compelled to credit

his testimony.” (internal quotation marks omitted)).

    The agency also reasonably found Yang’s written statement

that she stayed in Fuzhou for one month after giving birth to

her second child inconsistent with her testimony that she

stayed for only one week.   See 8 U.S.C. § 1158(b)(1)(B)(iii).

She could not explain this inconsistency.       See Majidi, 430
F.3d at 80.

    The agency also did not err in relying on the

inconsistency between Yang’s asylum interview statement

that her husband obtained money in China to pay their

family planning fine and her testimony that she sent money

from the United States to pay the fine.     See 8 U.S.C.

§ 1158(b)(1)(B)(iii); see Diallo v. Gonzales, 445 F.3d 624,

                               4
632 (2d Cir. 2006) (concluding that “asylum . . .

interviews do not call for special scrutiny, as airport

interviews do” and finding reliable for credibility

purposes an interview record that “contain[ed] a

meaningful, clear, and reliable summary of the statements

made by [petitioner]” (internal quotation marks omitted)).

When confronted with this inconsistency, Yang claimed that

she had not told her interviewer that her husband paid the

fine with funds he had obtained in China.      The agency was

not compelled to credit this explanation because, on

further questioning, she again changed her testimony to

admit that she did not remember what she had said to the

interviewer.   See Majidi, 430 F.3d at 80.

    Having questioned Yang’s credibility, the agency

reasonably relied further on her failure to rehabilitate

her testimony with reliable corroborating evidence.      “An

applicant’s failure to corroborate . . . her testimony may

bear on credibility, because the absence of corroboration

in general makes an applicant unable to rehabilitate

testimony that has already been called into question.”

Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

The IJ reasonably declined to afford weight to a letter

from Yang’s husband in China.       See Y.C. v. Holder, 741 F.3d
5
324, 334 (2d Cir. 2013) (deferring to agency’s decision to

afford little weight to husband’s letter because it was

unsworn and from an interested witness).   And the IJ did

not err in noting that Yang’s sterilization certificate,

radiology report, and fine receipts did not establish that

her tubal ligation was forced, as would be required to

establish her eligibility for relief.   See 8 U.S.C.

§ 1101(a)(42)(B) (“[A] person who has been forced . . . to

undergo involuntary sterilization . . . shall be deemed to

have been persecuted on account of political opinion.”).

    Given these inconsistencies and lack of reliable

corroboration, we conclude that substantial evidence

supports the agency’s adverse credibility determination.

See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

163-64.   That finding is dispositive of asylum, withholding

of removal, and CAT relief because all three claims are

based on the same factual predicate.    See Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe
                            Clerk of Court



                              6